internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-118088-98 date date x b date year dear this letter responds to your date ruling_request submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date of year b x’s president and sole shareholder represents that b intended for x to elect to be an s_corporation from the date of incorporation in furtherance of this objective x’s accountant prepared and sent a form_2553 election by a small_business_corporation to b with instructions to execute and timely mail the form for the s election to be effective for year b believes that the form_2553 was mailed but has no proof of the mailing believing that form_2553 had been filed x filed a form_1120s u s income_tax return for an s_corporation and b included the income of x on b’s form_1040 u s individual_income_tax_return the service_center informed x that it could not process x’s form_1120s because the service center’s records showed that x was a c_corporation sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause mr jeffrey bernstein for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
